 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 478Trompler, Inc. and Jeff Franjevic. Case 30ŒCAŒ14342 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN      AND TRUESDALE On November 4, 1998, Administrative Law Judge Wil-liam N. Cates issued the attached bench decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed limited exceptions, a brief in sup-port of the judge™s decision, and a request to expedite the Board™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order.2 We adopt the judge™s finding that certain second-shift employees3 in the computerized numeric control depart-ment were engaged in protected concerted activity when they walked off the job on July 9, 1998, to protest the con-duct of their shift leadman, Larry Marchand (a supervisor).  We further agree with the judge that the Respondent vio-lated Section 8(a)(1) when it terminated the employees for engaging in that protected concerted activity.4 Background On July 9, 1998,5 second-shift employees Jeff Fran-jevic, Nicole Franjevic, Ron Rank, Sandra Rank, Tracy Kovac, and Brian Deehr walked off the job.  Those em-ployees, who worked in the computerized numeric con-trol machine department, were dissatisfied with the per-formance of their shift leadman, Larry Marchand, as it related to them.    On June 30, 9 days prior to the walkout, employee Ronald Rank attempted to give Manufacturing Manager Dieter Grammel a note expressing the second-shift em-ployees™ concerns about Marchand.  Rank told Grammel that the second-shift employees wanted to ﬁimpeachﬂ Marchand as their shift leadman and have Jeff Franjevic take his place.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). 3 The employees are Jeff Franjevic, Nicole Franjevic, Ron Rank, Sandra Rank, Tracy Kovac, and Brian Deehr. 4 We do  not agree with the Respondent™s contention that the em-ployees quit when they walked off the job in protest of Marchand™s conduct. 5 All dates herein are 1998, unless otherwise indicated. The employees had three specific concerns about Mar-chand™s conduct.  First, they were concerned about Mar-chand™s failure to stop the perceived harassment of San-dra Rank by another second-shift employee, David Li-esenfelder.  Occasionally Rank was assigned to work on or near a machine that Liesenfelder operated.  When this occurred, Liesenfelder would verbally harass Rank and accuse her of taking work away from him.  Li-esenfelder™s behavior upset Rank, often causing her to cry.  The employees complained to Marchand, who asked, but did not require, Liesenfelder to apologize to Rank.  However, 2 days prior to the walkout, on July 7, Liesenfelder again allegedly harassed Rank when she was assigned to operate a machine in ﬁhisﬂ area. Next, the employees disapproved of Marchand™s han-dling of Tracy Kovac™s drug dependency problem.  Kovac was undergoing treatment for drug addiction.  Marchand was highly suspicious of her activities and on July 2, when a friend dropped Kovac™s lunch off to her, Marchand asked Kovac if he could look through the lunch bag before giving it to her.6  She gave him permis-sion.  Finding, no evidence of drugs, Marchand tried to give Kovac™s lunch to her.  She told him she no longer wanted it.  Kovac became extremely upset over this inci-dent, as did the other second-shift employees. Finally, the employees believed that Marchand was not qualified for the position of second-shift leadman.  Ac-cording to the employees, Marchand was not adequately trained to operate the computerized numeric control ma-chines.  Consequently, when an employee had a problem operating his or her machine, Marchand would have to call on another employee to assist, thereby causing that employee not to be able to do his or her work. On the morning of July 9, while driving together to work, Jeff Franjevic, Nicole Franjevic, and Sandra Rank discussed management™s failure to address concerns they had raised about their supervisor, Marchand.  What prompted their discussion was a comment third-shift leadman, Ronald Brooks, had made the night before.  Brooks told them that during a management meeting on July 8, Marchand criticized the second-shift employees.7  According to the employees, when they heard that Mar- 6 Marchand was himself recovering from a drug dependency prob-lem.  Marchand testified that he believed he was particularly qualified to handle Kovac™s problem.  7 In a letter the employees gave to management on July 10, high-lighting their concerns, employees indicated that ﬁeverything was fine up until July 8ﬂ and ﬁwhen we came to work on July 9 we were feeling very frustrated by things we had heard the night before.ﬂ 335 NLRB No. 41  TROMPLER, INC. 479chand had been criticizing them, it was the ﬁicing on the 
cake.ﬂ (Tr. at 144:14Œ145:7.)  
After arriving at work, the 
employees decided to walk out.  They went to an em-
ployee™s house and, approximately 20 minutes later, 
called Grammel, requesting a meeting with management.  
Grammel told them he would not meet with them that 
day; however, a meeting was scheduled for the next day.
8 On July 10, the employees met with management.
9  Representing management was Respondent™s president, 

Christine Trompler, and Grammel.  The employees pre-
sented management with a letter explaining why they had 
walked out.
10  The letter did not cite any specific con-
cerns, but according to the 
employees™ credited testi-
mony, they verbally comm
unicated their specific con-
cerns about Marchand to Trompler and Grammel during 
the meeting.  Trompler told them that it did not matter 
what they had to say and that
, when they walked off their 
jobs, they no longer worked there. 
Analysis 
There is no dispute by the parties that the employees™ 
protest of Marchand™s conduct was concerted activity.  
As such, the only issue before us is whether such activity 
was protected.  We find that it was. 
It is well-settled Board law that concerted employee 
protests of supervisory conduct are protected under Sec-
tion 7 of the Act where such protested conduct affects the 
employees™ working conditions.
11  Further, where em-
ployees seek to protest the se
lection or termination of a 
supervisor, an analysis of wh
ether the protest is protected 

depends on whether ﬁthe identity and capability of the 
supervisor involved has a direct impact on the employ-
ees™ own job interests and on their performance of the 
work they are hired to do.ﬂ
12  Thus, in order for the activ-
ity of employees protesting supervisor selection, termina-

tion, or conduct to be protected, there must be a suffi-
cient nexus between the con
duct of the supervisor and 
the employees™ conditions of employment.
13  As long as 
the concerted action is motivated by legitimate employee 
                                                          
                                                           
8 Respondent™s president, Christine Trompler, had been out of the 
country for 2 weeks.  She was returning to the office on July 10. 
9 Employee Brian Deehr did not atte
nd this meeting and there is no 
explanation in the record as to why he was absent. 
10 See Jt. Exh. 3. 
11 See, e.g., 
Millcraft Furniture Co.
, 282 NLRB 593, 595 (1987), cit-
ing Fair Mercantile Co., 271 NLRB 1159 (1984), enfd. in unpublished 
decision 767 F.2d 930 (8th Cir. 1985). 
12 Senior Citizens Coordinating Council
, 330 NLRB 1110, 1111 
(2000), enfd. by unpublished decision, No. 00-4126 (2d Cir. April 27, 
2001) (quoting 
Dobbs Houses, Inc.
, 135 NLRB 885, 888 (1962), enf. 
denied 325 F.2d 531 (5th Cir. 1963)). 
13 Puerto Rico Food Products Corp. v. NLRB
, 619 F.2d 153, 157 (1st 
Cir. 1980) (Finding no sufficient ne
xus between employee protest and 
their working conditions, the court found the employees™ activity not 
protected).  concerns regarding their supervisor, the fact that it takes 
the form of a strike rather than some lesser form of pro-
test renders it no less protected than any other activity 
which employees may undertake in pursuit of their mu-
tual interest.
14  Indeed, this principle has been embraced 
both by the Board and courts.  
In Arrow Electric Co. v. NLRB, 
155 F.3d 762 (6th Cir. 
1998), the employees™ walkout was protected where it 
was found that the supervisor™s ﬁrude, belligerent and 
overbearing behavior . . . directly impacted the employ-
ees™ jobs and their ability to perform them.ﬂ
15  Conse-
quently, the employees™ group action in bringing their 

concerns to management and seeking the supervisor™s 
removal was protected.
16  According to the court, the 
connection between the supervisor™s behavior and the 
terms and conditions of the employees™ employment was 
made before, during and after the walkout.
17   In NLRB v.
 Guernsey-Muskingum Electric Co-Op
, 285 
F.2d 8 (6th Cir. 1960), when
 employees complained that 
the newly appointed foreman did not understand the 
work, was incompetent and created hardships for the 
men on the crew, the court stated that their grievance was 
a proper subject for concerted action toward manage-
ment.
18  In 
NLRB v. Leslie Metal Arts Co.
, 509 F.2d 811 
(6th Cir. 1975), the court found the employees™ protest 
protected because the facts i
ndicated that the supervisor 
threatened the safety of the employees and failed to 
maintain discipline.
19  Under those circumstances, the 
court held, the employees ﬁcould legitimately protest by 

concerted activity the failure of the employer to take ap-
propriate action to correct or
 alleviate the situation.ﬂ
20 Applying this Board and judi
cial precedent, we agree 
with the judge that the employees™ concerted activity of 
walking out to protest Marchand™s conduct was pro-
tected.  The second-shift 
employees™ had three major 
concerns about Marchand:  (1) his alleged failure to ade-
quately address the harassment of one employee by an-
other; (2) his alleged inappropriate handling of an em-
ployee™s drug problem; and (3) his alleged deficiencies 
as a supervisor.  All three of
 these concerns directly af-
fected the employees™ conditions of work.
21  Marchand™s 
alleged failure to deal properly with jobsite harassment 
and his workplace treatment of an employee™s drug prob-
 14 See Dobbs Houses, Inc.
, supra at 135 NLRB at 888Œ889. 
15 155 F.3d at 766. 
16 Id. 
17 Id. 
18 285 F.2d at 8. 
19 509 F.2d at 814. 
20 Id. at 813. 
21 We are not concluding that Marchand™s conduct was in fact inade-
quate, inappropriate or deficient.  
We are simply concluding that em-
ployees reasonably perceived it as such. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 480lem had an impact not only on the individual employees 
directly involved, but also 
on their coworkers who suf-
fered from the turmoil that resulted.  Further, Marchand™s 
alleged inability to operate the second-shift employees™ 
computerized numeric control machines directly im-
pacted their employment becau
se it required employees 
to interrupt their work to assist coworkers with the 
equipment since Marchand was incapable of doing so.  
One of the employees testified that he was concerned that 
this time away from his job would prevent him from 
meeting his prescribed mach
ine assignments and affect 
his performance evaluation. 
We recognize that the Seventh Circuit, among others,
22 has added a step to its analysis of cases involving con-

certed employee conduct to protest a supervisor™s con-
duct, selection, or discharge.  Embracing the Fifth Cir-
cuit™s analysis in 
Dobbs Houses, Inc. v. NLRB
,23 the Sev-
enth Circuit considers not only whether the supervisor™s 
conduct has an impact on employees™ work conditions, 
but also whether the means of the employee protest was 
ﬁan appropriate means of prot
est, the legitimacy of the 
employees™ grievance notwithstanding.ﬂ
24  Where the 
court has found that an ﬁunduly disruptive walkout bore 

no reasonable relationﬂ to the employees™ grievance, it 
has held that it ﬁnecessarily lost them the protection of 
the Act.ﬂ
25 Where employees™ protest regarding a super-
visor causes a disruption that would be detrimental to 
business, the Seventh Circuit has found that the activity 
will not be protected.   
We respectfully adhere to Board precedent in deter-
mining whether employee protests concerning supervi-

sors constitute protected activity.  In our view, if em-
ployees are protesting working conditions, whether 
caused by a supervisor or by higher management action, 
those employees can protest 
by any legitimate means, 
including striking.  The fact
 that some lesser means of 
protest could have been used is immaterial.  We would 
not second-guess the employees™ choice of means of pro-
test.26   However, even under the 
Dobbs
 ﬁreasonable meansﬂ 
test, we find that the employees™ conduct in this case 
                                                          
                                                           
22 See Abilities & Goodwill, Inc.
, 612 F.2d 6 (1st Cir. 1979); 
Yester-
day™s Children, Inc. v. NLRB
, 115 F.3d 36 (1st Cir. 1997); 
Oakes Ma-chine Corp. v. NLRB, 897 F.2d 84 (2d Cir. 1990); 
Dobbs Houses, Inc. 
v. NLRB
, 325 F.2d 531 (5th Cir. 1963). 
23 325 F.2d 531 (5th Cir. 1963). 
24 Bob Evans Farms, Inc. v. NLRB
, 163 F.3d 1012, 1022 (7th Cir. 
1998). See 
Henning & Cheadle, Inc. v. NLRB
, 522 F.2d 1050 (7th Cir. 
1975). 
25 Bob Evans Farms
, supra at 1024. 
26 See NLRB v. Washington Aluminum Co.
, 370 U.S. 9, 16 (1962) 
(the ﬁreasonableness of workers™ decisions to engage in concerted 
activity is irrelevant to the determ
ination of whether a labor dispute 
exists or notﬂ).
 remained protected.  The ju
dicial decisions finding em-
ployee conduct unreasonable involved conduct far more 
severe, and having significantly more impact, than the 
actions of employees in this case.  For example in 
Bob Evans Farms
,27 waitresses, protesting the discharge of 
their supervisor, left at the height of the dinner rush, thus 

having the ﬁimmediate effect of
 crippling the restaurant™s 
ability to function at what was characteristically busy 
time.ﬂ
28  According to the court, ﬁthat the walkout had a 
far-reaching effect on the operation of the restaurant is 
undisputed.ﬂ
29  The court continued, ﬁthe best Bob Evans 
could hope for was to limit the damage:  service was 
poor, customers got angry, bills were not paid and busi-
ness was lost.ﬂ
30  In 
Dobbs Houses
,31 waitresses who mistakenly believed their supervisor had been termi-
nated, similarly walked out 
en masse during the dinner 
rush.  In assessing whether this concerted activity was 
protected, the court held that the concerted activity (the 

walkout) in protest of a change in supervisory personnel 
must reasonably relate to the ends sought to be 
achieved.
32  The court held a mass departure by the wait-
resses during the dinner hour was not so reasonably re-
lated.   
Here, conversely, there is no evidence, or allegation 
that the second shift employees™ walkout had a similarly 

significant impact.  The Respondent™s business is not one 
that directly serves the cons
uming public, nor was there a 
finding that the walkout had the immediate effect of 
causing the Respondent to lose
 business, income, or cus-
tomers.  Likewise, this was not a situation in which the 
walkout created a threat to th
e safety and health of oth-
ers.33  Further, in this case, the 
walkout of the second-shift 
employees followed their unsuccessful efforts to have 

management redress their concerns about Marchand.  
The employees had attempted to communicate their con-
cerns about Marchand to management 9 days before the 
walkout.
34  When management failed to address their 
 27 Supra at fn. 23. 
28 Bob Evans Farms
, 163 F.3d at 1024. 
29 Id. at 1016. 
30 Id.  
31 325 F.2d 531 (5th Cir, 1963). 
32 Id. at 538Œ539. 
 33 Accordingly, Member Truesdale finds this case distinguishable 
from 
NLRB v. Federal Security, Inc.
, 154 F.3d 751 (7th Cir. 1998), 
denying enf. to 318 NLRB 413 (1995), in which the court agreed with 
his dissent and found a walkout by security guards at a public housing 
project unprotected.  
34 On June 30, second-shift employ
ee Ronald Rank attempted to give 
Manufacturing Manager Deiter Gram
mel a note expressing the second-
shift employees™ concerns about Marchand. Rank told Grammel the 
employees wanted to impeach Marchand.  There are conflicting ver-
sions of Grammel™s response thereto.  The judge did not deal with this 
 TROMPLER, INC. 481concerns, and, indeed additional incidents arose, the em-ployees reasonably believed that they had no better re-course than to walk out on July 9.  This is distinguishable from both Bob Evans Farms, Inc. v. NLRB and Dobbs Houses v. NLRB, where the employees made no other attempts to communicate their concerns to management prior to their work stoppages.  They simply left the prem-ises at a time and under circumstances that had a severe impact on business operations. In sum, it is clear from the record that the walkout was protected and was the motivating factor for Respondent™s adverse action against the employees.35  Accordingly, we agree with the judge that the Respondent violated Section 8(a)(1) when it terminated the six employees. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Trom-pler, Inc., Waukesha, Wisconsin, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Order as modified. Substitute the following for paragraph 2(c). ﬁ(c) Preserve and, within 14 days of a request, or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place desig-nated by the Board or its agents, all payroll records, so-cial security payment records, timecards, personnel re-cords and reports, and all other records, including an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order.ﬂ  Percy J. Courseault, Esq. and Nichole Hoover Cook, Esq., for the General Counsel. Marna M. Tess-Mattner, Esq. and Albert H. Petajan, Esq., for the Company. BENCH DECISION STATEMENT OF THE CASE WILLIAM N. CATES, Administrative Law Judge.  This is a wrongful discharge case.  At the close of a 2-day trial in Mil-waukee, Wisconsin, on October 6, 1998, I rendered a Bench Decision in favor of the General Counsel (Government) thereby finding a violation of 29 U.S.C. §158(a)(1).  This certification of that Bench Decision, along with the Order which appears below, triggers the time period for filing an appeal (Exceptions) to the National Labor Relations Board.  I rendered the Bench Decision pursuant to Section 102.35(a)(10) of the National Labor Relations Board™s (Board) Rules and Regulations.                                                                                                                                                        incident and therefore did not resolve the credibility conflict.  We find it unnecessary to resolve the credibility issue concerning Grammel™s response.  We rely solely on the undisputed fact that Rank sought to present the note which expressed employee concerns.  That fact is relevant to show that the controversy about Marchand was a matter of employee concern. 35 Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st  Cir. 1981) cert. denied 455 U.S. 989 (1982). For the reasons stated by me on the record at the close of the trial, and by virtue of the prima facie case established by the Government, a case not credibly rebutted by Trompler, Inc. (Company), I found the Company violated Section 8(a)(1) of the National Labor Relations Act, as amended (the Act) when on July 9, 1998, it discharged its employees Jeff Franjevic, Nicole Franjevic, Sandra Rank, Brian Deehr, Tracy Kovac, and Ronald Rank because of their concerted protected activity of walking off the job to protest certain terms and conditions of their employment.  See  Meyers Industries, 281 NLRB 882 (1986) (Meyers II), enfd. 835 F.2d 1481 (D.C. Cir 1987), cert. denied 487 U.S. 1205 (1988).  In Meyers II, the Board reaf-firmed its definition of concerted activity contained in Meyers Industries, 268 NLRB 493 (1984) (Meyers I), revd. sub nom. Prill v. NLRB, 755 F.2d 941 (D.C. Cir 1985), cert. denied 474 U.S. 971 (1985).  I rejected the Company™s contention its ac-tions were justified because the employees™ walk out was not protected activity and/or the employees quit their employment by walking off the job.  Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), NLRB v. Transportation Management Corp., 462 U.S. 393 (1983). I certify the accuracy of the portion of the transcript, as cor-rected,1 pages 378 to 395, containing my Bench Decision, and I attach a copy of that portion of the transcript, as corrected, as ﬁAppendix A.ﬂ CONCLUSION OF LAW Based on the record, I find the Company is an employer en-gaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act; that it violated the Act in the particulars and for the reasons stated at trial and summarized above and that its violations have affected and, unless permanently enjoined, will continue to affect commerce within the meaning of Section 2(2) and (6) of the Act.   REMEDY Having found that the Company has engaged in certain un-fair labor practices, I find it must be ordered to cease and desist and to take certain affirmative action designed to effectuate the policies of the Act. Having found the Company discriminatorily discharged its employees Jeff Franjevic, Nicole Franjevic, Sandra Rank, Brian Deehr, Tracy Kovac, and Ronald Rank, I shall recommend they, within 14 days from the date of this Order, be offered full reinstatement to their former jobs, or if their jobs no longer exist to substantially equivalent positions, without prejudice to their seniority, or any other rights or privileges previously en-joyed, and make them whole for any loss of earnings or other benefits suffered as a result of the discrimination against them  1 I have corrected the transcript by making physical inserts, cross-outs, and other obvious devices to conform to my intended words, without regard to what I may have actually said in the passages in ques-tion.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 482with interest.  Backpay shall be computed in the manner pre-
scribed in F. W. Woolworth Co
., 90 NLRB 289 (1950), plus interest, as computed in 
New Horizons for the Retarded
, 283 
NLRB 1173 (1987).  I also recommend that the Company, 
within 14 days from the date of this Order, be ordered to re-
move from its files any reference to Jeff Franjevic™s, Nicole 
Franjevic™s, Sandra Rank™s, Br
ian Deehr™s, Tracy Kovac™s, and 
Ronald Rank™s, unlawful discharge and, within 3 days thereaf-
ter, notify Jeff Franjevic, Nicole
 Franjevic, Sandra Rank, Brian 
Deehr, Tracy Kovac, and Ronald Rank, in writing that this has 
been done and that their discharge 
will not be used against them 
in anyway.  Finally, I recommend the Company be ordered, 

within 14 days after service by the Region, to post an appropri-
ate notice to employees, copies of which are attached hereto as 
ﬁAppendix Bﬂ2 for a period of 60 consecutive days in order that 
employees may be apprised of their rights under the Act and the 

Company™s obligation to remedy its unfair labor practices. 
On these conclusions of law, and on the entire record, I issue 
the following recommended
3 ORDER The Company, Trompler, Inc., 
Waukesha, Wisconsin, its of-ficers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a)  Discharging employees because they engage in protected 
concerted activities. 
(b) In any like or related manner interfering with, restraining 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order offer Jeff 
Franjevic, Nicole Franjevic, Sandra Rank, Brian Deehr, Tracy 
Kovac, and Ronald Rank, full reinstatement to their former 
jobs, or if their jobs no longer 
exist to substantial equivalent 
jobs without prejudice to their 
seniority or any other rights or 
privileges previously enjoyed. 
Make Jeff Franjenic, Nicole 
Franjenic, Sandra Rank, Brian D
eehr, Tracy Kovac, and Ronald 
Rank whole for any loss of earnings they may have suffered as 
a result of the discrimination 
against them in the manner de-
scribed in the remedy section of this bench decision.  
(b) Within 14 days from the date of this Order remove from 
its files any reference to their unlawful discharge and within 3 

days thereafter notify Jeff Franjevic, Nicole Franjevic, Sandra 
Rank, Brian Deehr, Tracy Kovac,
 and Ronald Rank, in writing 
that this has been done and th
eir discharge will not be used 
against them in any way. 
                                                          
 2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents, for examination and copying, all 
payroll records, social security payment records, timecards, 
personnel records and reports, and all other records necessary 
to analyze the amount of backpa
y due under the terms of this 
Order. (d) Within 14 days after service by the Regional Director for 
Region 30 of the National Labor Relations Board, post at its 
Waukesha, Wisconsin facility copies of the attached notice 
marked ﬁAppendix B.ﬂ Copies of the notice, on forms provided 
by the Regional Director for Region 30 after being signed by 
the Company™s authorized representative shall be posted by the 
Company and maintained for 60 consecutive days in conspicu-
ous places, including all places where notices to employees are 
customarily posted.  Reasonable st
eps shall be taken to ensure 
that the notices are not altered, defaced, or covered by any other 
material.  In the event that during the pendency of these pro-
ceedings the Company has gone out of business or closed the 
facility involved in these pro
ceedings, the Company shall du-
plicate and mail, at its own expense, a copy of the notice to all 
employees in the Waukesha, Wisconsin, area employed by the 
Company on or at any time since July 9, 1998. 
(e) Within 21 days after service by the Region, file with the 
Regional Director for Region 30 of the National Labor Rela-
tions Board sworn certification of a responsible official on a 
form provided by the Region attesting to the steps that the 
Company has taken to comply. 
APPENDIX A 
378 to work with.  She had no issue to resolve with them and, Your 

Honor, I submit that not only was 
their activity  unprotected but 
the Employer™s response was lawf
ul given the information that she had at the time and her understanding of what their issues 
were, and I therefore ask that the complaint be dismissed. 
JUDGE CATES:  Thank you. 
I thank both of you.  I don™t think I have any questions.  I 
shall go out and organize my th
oughts and I will be back hope-
fully at 12:30.  If not no later th
an 12:40.  That will give me 
time to go out and pace up and down the street and organize my 
thoughts.  So if you would be kind enough to be back at 12:30 I 
will be back at about that time or shortly thereafter. 
Off the record. 
(Brief recess taken.) 
JUDGE CATES:  On the record. DECISION This is my decision in the matter of Trompler, Inc., Case 30Œ
CAŒ14342.  The caption of the company appears in my deci-

sion as corrected at trial herein. 
First let me state that it has been a pleasure to be in Milwau-
kee, Wisconsin and the people here
 have been most hospitable.  
I have enjoyed my visit here.  Le
t me also add that counsel for 
both sides have done an outsta
nding job.  If you will reflect 
back over the trial I may have asked two questions. 
 TROMPLER, INC. 483379 I restated a question for someone in order to expedite the pro-
ceeding and I asked Mr. Grammel a question.  Other than that I 
don™t think I asked any questions in the entire trial. 
The counsel for the parties are a 
credit to the party they rep-
resent and you were well prepared.  You filed very helpful pre-
trial briefs and you presented 
the case in a very logical and 
orderly manner and you are to be complimented for your per-
formance.  Whether you win or lose it may not be placed at the 
feet of counsel for either side. 
 It always makes my job very 
easy when the parties come in as the parties here did and pre-
sent their case. 
The company, Trompler, Inc., is a corporation with an office 
and place of business located at
 Waukesha, Wisconsin where it 
is engaged in the business of machining tools.  During the past 
calendar year ending December 31, 1997 the company in the 
course and conduct of its business operations purchased and 
received gross revenue in ex
cess of $50,000.00 directly from 
points outside the State of Wisc
onsin.  The complaint alleges, 
the parties admit and I find that the company is an employer 
engaged in commerce within th
e meaning of Section 2(2)(6) and (7) of the Act. 
I am going to next note that certain officials of the company 
Šand let me state up front that if I mispronounce anyone™s 
name please attribute that to my hillbilly background and not to 
any intent to offend anyone with a mispronunciation of  
380 their names.  The following individuals are admitted to be su-

pervisors of the company within
 the meaning of Section 2(11) 
of the Act.  Christina Trompler is the president.  Dieter Gram-

mel is the manufacturing mana
ger.  Larry Marchand and 
Ronald Brooks were supervisor
s at relevant times herein. 
The key event that sets the case in motion is that on July 9, 
1998 certain employees on the second shift engaged in a  walk-
out at the company.  That is 
not disputed.  Those individuals 
were Jeffrey Franjevi
c, Nicole Franjevic, Ronald Rank, Sandra 
Rank, Tracy Kovac and Brian Deeh
r.  The six employees were 

terminated on July 10, 1998 for walking out.  The company 
president, Christina Trompler, so stated.  The six employees 
involved herein were all comput
erized numeric control machine 
operators on the second shift.  The company, it appears, oper-
ates 24 hours a day with three shif
ts of employees five days a 
week.  It appears the company employs approximately 30 to 33 

employees including its management personnel. 
Before I outline the facts and ap
ply certain legal principles to 
those facts let me briefly outline some of the legal principles 
that I believe to be applicable herein.  The parties for example 
are in agreement that a key or central issue herein is whether 
the walkout by the second shift employees on July 9, 1998 was 
protected concerted activity.  The Board in 
Meyers Industries, 268 NLRB 493 (1984), a decision which I shall refer to as 

Meyers I
, noted that the concept of concerted action  
381 has its basis in Section 7 of the Act. 
The Board pointed out in 
Meyers I
 that although the legisla-
tive history of Section 7 of the Act does not specifically define 
concerted activity it does reveal
 that Congress considered the 
concept in terms of individuals united in pursuit of a common 
goal.  The statute requires that 
the activities unde
r consideration 
be ﬁconcertedﬂ before they can be ﬁprotectedﬂ.  As the Board 

observed in Meyers I
 ﬁIndeed Section 7 does not use the term 
protected concerted activities but 
only concerted activities.ﬂ  It 
goes without saying that the Act does not protect all concerted 
activity. 
With the above, as well as othe
r considerations, the Board in Meyers I
 set forth the following definition of concerted activity.  
The Board™s definition is ﬁIn general to find an employee™s 

activity to be concerted we shall require that it be engaged in 
with or on the authority of other employees and not solely by 
and on behalf of the employee him or herself.  Once the activity 
is found to be concerted an 8(a)(1) violation will be found if in 
addition the employer knew of the concerted nature of the em-
ployee™s activity, the concerted activity was protected by the 
Act and the adverse employment action at issue,ﬂ for example 
in this case the discharge, ﬁwas motivated by the employee™s 
protected concerted activity.ﬂ 
It is well settled, I™m persuaded, that employees have the 
right to engage in concerted activities including the right to  
382 leave their work concertedly where such activities have a rea-
sonable relationship to the employees™ interest in their working 
conditions.  The spontaneous bandi
ng together of employees in 
the form of a work stoppage as a manifestation of their dis-agreement with their employer™s
 conduct is clearly protected 
activity. 
The company in this case argues the employees were not en-
gaged in protected activity.  The two criteria for determining 
whether employee action over supervisory matters can, for 
example, be protected are, first the employee protest must be a 
protest over the actual conditions of employment and, second, 
the means of protest must be a reasonable one.  Let me high-
light again the matters that must
 be established by the Govern-
ment in order to have a prima facie case. 
There must be concerted activity.  The company must have 
known of the concerted nature of
 the employees™ activity.  The 
concerned activity was protected by the Act and the adverse 
employment action was motivated by the employees™ protected 
concerted activity.  The key ques
tion that I perceive the parties 
are attempting to frame herein is: was the employee action over 

the supervisory performance or f
unctions, of Mr. Marchand, if 
it took place, conduc
t that is protected by the Act? 
In order to determine that I must examine what caused the 
walkout on July 9.  What reas
ons did the employees have.  
What  
383 reasons, if any, were communica
ted to management and what 
action, if any, did company management take.  In order to do 
that I need to examine the even
ts that took place on July 9, 
1998.  The facts that I will set forth in my decision are the facts 
that I have credited.  If there are facts that are contrary to what I 
outlined in the decision I discredited those facts or not accepted 
those facts. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 484The testimony is, for example 
from Sandra Rank, that on the 
way to work on July 9, 1998 she and Jeff Franjevic and Nicole 
Franjevic discussed the fact management would not listen to 
their problems and that something needed to be done.  Jeff 
Franjevic, in essential parts,
 corroborated Sandra Rank™s testi-
mony regarding the July 9, 1998 ride to work and the concerns 

discussed as they rode to work.  I credit their testimony that 
they discussed their concerns on the way to work. 
After arriving at work the second shift employees and spe-
cifically Sandra Rank, Ron Rank, Jeff Franjevic, Nicole Fran-
jevic, Tracy Kovac and Brian Deehr, discussed in the lunch-
room prior to going to work, certain concerns they shared.  
Sandra Rank testified they discussed the fact the company 
would not listed to their concerns or problems.  Sandra Rank 
credibly testified they discussed the perceived harassment that 
she, Sandra Rank, had received at the plant.  They discussed 
supervisor Marchand™s actual and/or perceived treatment of 
Tracy Kovac™s drug dependency problem. 
384 They discussed what they perc
eived, rightly or wrongly so, 
to be the inability of supervisor
 Marchand to do his job such as 
helping the employees to opera
te the computerized numeric 
control machines.  Tracy Kovac credibly testified it was dis-
cussed that the employees needed solidarity to get manage-
ment™s attention.  Ron Rank credibly testified they discussed 
the fact management was pushing 
them aside and not listening 
to their problems.  Ron Rank cred
ibly testified they discussed 
the fact they would be better off to form a group and walk off 
the job in order to get 
management™s attention. The employees did just that on July the 9th.  After reporting 
to work, but without performing any work, they left the facility, 
walked off the job and proceeded, at least five of them, to one 
of the employee™s homes.  Why 
did the employees walk off the 
job?  According to their credit
ed testimony such as that from 
Sandra Rank that the harassment of her by a co-worker was one 
of the reasons.  Another was th
e treatment of Tracy Kovac by 
supervisor Larry Marchand as it 
pertained to the situation in-
volving Kovac™s drug dependency problem and/or situation, 
and supervisor Marchand™s lack of ability to perform his super-
visory job duties. 
Jeff Franjevic agreed with the reasons advanced by Sandra 
Rank for their walking out an
d added management was not 
taking the second shift employees™ concerns seriously.  Nicole 

Franjevic testified supervisor Ronald Brooks had  
385 told the employees that supervisor Larry Marchand had been 

putting the employees down at a 
management meeting on July 
the 8th, 1998 and that they, the employees, perceived and felt 
they were unable to defend themselves. 
What was communicated to mana
gement and in what form 
related to the walkout by the employees in question?  Ap-
proximately twenty minutes after the employees had walked off 
the job on July the 9th a call was placed to the company by one 
of the employees that walked out and the employee spoke with 
manufacturing manager Dieter 
Grammel asking for a meeting 
with management in order to di
scuss their concerns regarding 
their jobs.  A meeting did not take place, however, on July the 
9th but a meeting was had with 
management on July the 10th at 
approximately somewhere be
tween 10:30 and 11 a.m. 
Representing management was president Christina Trompler 
and manufacturing manager Dieter
 Grammel.  The employees 
that had walked off were in attendance at this meeting except 
for Brian Deehr who did not attend nor was his absence ade-
quately explained on the record
.  Did the employees apprise 
management of the nature of their concerns at this July 10, 

1998 meeting?  First, the employees presented company man-
agement with a written paper regarding their concerns.  That 
paper was received in evidence as Joint Exhibit 3. 
The reasons were outlined in si
x typewritten paragraphs and 
one handwritten paragraph.  The document was given to presi-
dent  386 Christina Trompler and after she had read it she passed the 
document to Dieter Grammel, 
the manufacturing manager, and 
both read the document.  The employees testified the document 

was only talking points that they
 hoped to explain to some de-gree their problems, concerns or matters they wanted discussed 
with the company and resolved thereby.  Employees testified 
with respect to more precisely what was said at the meeting. 
Sandra Rank testified that Jeff Franjevic and Ron Rank 
spoke for the employees at this
 meeting and indicated their 
problems concerned the real or 
perceived harassment of Tracy 
Kovac by supervisor Marchand regarding Kovac™s drug de-

pendency situation.  Sandra Rank
 testified Christina Trompler 
stated they could sit there all day, that when they walked out 

they had quit their job that it did not matter what they had to 
say.  They didn™t work there any more. 
Jeff Franjevic testified with respect to what was said at the 
July 10 meeting that Christina Trompler was shaking her head 
and saying it doesn™t matter what th
ey had to present, that when 
they walked out and tried to shut down the second shift did they 
realize how stupid they were.  Mr. Jeff Franjevic testified he 
told Christina Trompler and 
manufacturing manager Grammel 
they were not speaking poorly 
of supervisor Marchand on a 
personal basis but that it dealt 
with his ability to perform his 
job. 387 According to the testimony of Jeff Franjevic, Christina 
Trompler responded supervisor Marchand was a most decent 

individual and they would have to accept that.  Ron Rank testi-
fied that at the meeting he mentioned to president Christina 
Trompler that the reasons they had walked out were that noth-
ing had been done about the harassment to Sandra Rank from a 
fellow employee, namely David Liesenfelder, and also supervi-
sor Marchand™s treatment of employee Tracy Kovac. 
President Christina Trompler presents a somewhat different 
version of the meeting on July 10.  Christina Trompler testified 
that none of the employees adva
nced any reason for the walk-
out other than that third shift su
pervisor Ron Brooks was a real 
problem for the employees and he was a cancer in the facility.  
Christina Trompler testified she went around the room asking 
those that were present specifically what their reasons were for 
 TROMPLER, INC. 485walking out and specifically sh
e testified she asked Sandra 
Rank if it involved the treatment she had received from fellow 
employee David Liesenfelder 
and that Sandra Rank responded 
no, that was behind them. 
She also testified she asked Tracy Kovac if the treatment that 
had been afforded her was the reason for the walkout and again 

the answer was ﬁnoﬂ according 
to the testimony of Christina 
Trompler.  President Trompler states they were never provided 
a reason for going out, that is fo
r the employees walking off the 
job. 388 I am persuaded the employees™ version of the events are 
more nearly accurate and I credit them based not only on de-

meanor but on the probability of what took place.  If employees 
are concerned enough about what they perceive problems to be, 
whether they are real or otherwise, and they walk off the job 
and they specifically request a meeting and they prepare talking 
notes or an outline of an agenda to be presented, I find it is 
much more credible and much more probable they then ex-
pressed what it was they walkedout for.  So, I credit the em-
ployees™ testimony that I have outlined as having been ex-
pressed at the meeting. 
At the conclusion of the meeting it is undisputed that com-
pany president Christina Trompler told the employees they no 
longer worked there, that their 
employment was terminated and 
that if they wished to they could apply to be re-employed.  I 
think it is appropriate before I apply these facts to the principles 
that I have outlined that I look at what these concerns of the 
employees were and we™ll star
t with the situation involving 
Sandra Rank and her fellow worker David Liesenfelder. 
It appears that Ms. Rank, from time to time, was assigned to 
work in the area of or on a machine that Mr. Liesenfelder had 
worked on or perceived it was his machine to work on and he 
Šbased on the credited and undisputed testimony of Sandra 
Rank and others Mr. Liesenfelder told Ms.  
389 Rank that he didn™t like her taki
ng his fucking work and he did 
not know why she needed to be over there, And he did this on 
more than one occasion and this upsetŠaccording to the testi-
mony of Sandra Rank and her s
on, Ronald Rank, and other 
members of her family, her greatly. 
Specifically one of these encounters took place on or about 
July 7, 1998ŠJuly the 9th is obviously when the employees 
walked away from the job.  The company presented a great deal 
of evidence to show that they perceived the problem had been 
rectified or eliminated and even if that was or is the case that 
does not prevent the employees from legitimately perceiving 
the problem still existed and to attempt to have it addressed 
specifically by management. 
The second area of concern expressed by the employees 
amongst themselves and to mana
gement was the situation in-
volving employee Tracy Kovac.  
All of the parties including 
Tracy Kovac testified to the fact that she had a drug depend-
ency problem, that she was aware of it, that her fellow workers 
were aware of it and that management was aware of it.  Tracy 
Kovac on a time near in point to the walkout had lunch brought 
to her at the plant by a boyfri
end, sometimes boyfriend, friend 

or at least one of the witnesses alluded to perhaps a supplier, 
brought her this lunch and supervisor Larry Marchand told the 
individual named ﬁKennyﬂ bringing the lunch that he could not 
see Tracy Kovac and he took the lunch, took it to Kovac and 
asked if he could 
390 look into the lunch. 
He did.  There was nothing in it
 but two egg rolls.  He asked Kovac if she wanted it.  She said no.  He said he didn™t so they 
trashed the lunch and based on Ms. Kovac™s testimony this 
upset her considerably and caus
ed her problems and the other employees knew of her being ups
et about supervisor Marchand 
checking her lunch and as Ms. Kovac expressed it she felt she 
was still being watched or monitored to see if she was reverting 
back to the use of controlled substance drugs. 
The company defends by saying it has a legitimate interest in 
keeping its workplace drug free, that it had a specific interest 
regarding Tracy Kovac because th
e Company had paid, if not in 
whole at least in part, for the rehabilitation treatment Tracy 
Kovac had received.  The company had offered through super-
visor Larry Marchand to be a sponsor or someone that Tracy 

Kovac could speak with and talk about the drug related prob-

lems she had. 
Supervisor Marchand testified he felt he was especially 
qualified to speak with her on that because he himself had a 
drug dependency problem and he
 had been through treatment 
and rehabilitation.  The company 
also points out that it did not receive any official complaints from Tracy Kovac that she was 
being harassed, that she percei
ved she was being harassed or 
that she felt she was being hara
ssed.  None of those matters 
would preclude the employees fro
m perceiving, believing or 
being  391 concerned that management was 
not, in their opinion, properly 
treating a worker, that they were in fact harassing the worker 
and wish and seek to have th
e matter addressed by manage-
ment. 
The third item the employees said they were concerned 
about, discussed among themselves
, and expressed to manage-
ment was the ability, or lack thereof, of supervisor Larry Mar-
chand to perform his job as a 
second shift supervisor. A number 
of the employees testified with respect thereto that  supervisor 
Marchand actually had or the employees perceived that he had 
a lack of knowledge or ability to operate the computerized nu-
meric controlled machines or th
at he would always have to 
have someone else help them with the operation of the comput-erized numeric controlled machines. 
Also the employees perceived 
that he was not performing 
certain jobs that he was suppos
ed to perform.  The company 
suggests and defends that whatever
 they wish for their supervi-
sor to perform as his or her job is simply that, that it is their 
prerogative to decide what duties their supervision will per-
form, and that in essence the argument goes forward that if they 
wish to train their supervisor on the job they may do so without 
input from the rank and file employees. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 486Again this does not preclude the employees from perceiving 
that their supervisor™s inability to help them set up and/or prop-
erly operate their machines impacts on their job performance.  
In fact one of the employees speaks to the matter  
392 of his having to go and help othe
r employees either at the other 
employee™s request or at supervis
or Marchand™s direction.  He said that took him away from the job he would normally be 

performing in order to assist or
 help the  employees that had 
requested his help or that supervisor Marchand had directed 
that he help. 
The company counters that we pay you by the hour, not by 
the piece rate, and therefore if we want to utilize your hourly 
rate to have you assist another 
employee so be it. But, one of 
the employees spoke to the issue that when he was away from 
his job he might not be able to advance his job or produce the 
parts or fill the orders that had been directed for him and al-

though it did not impact the hourly 
wage rate he would be paid 
it had the potential of impacti
ng any evaluation he may be 
given, that he was not meeting his prescribed machine assign-
ments. So I am persuaded each of the three concerns were valid 
concerns the employees had a
nd expressed to management.  
Now applying those concerns and the facts as I have outlined to 
the principles of law that I advanced there are at least four or 
perhaps as many as seven questi
ons that need to be asked and 
answered and the first is was the activity the employees en-

gaged in concerted?  Absolutely.  The employees testified that 
perhaps what they needed to do was to form a group and walk 
out.  Employees testified that perhaps what they needed was 
solidarity  
393 in their efforts and walked out. 
So there is no question that the conduct engaged in by the 
employees was concerted.  Did the company know of the con-

certed nature of the employees™ activities? Again the answer is 
yes because the employees walked out in a group.  The em-
ployees left the facility together at the same time.  The employ-
ees through one of their spokespersons called management and 
said we have walked out and we are requesting a meeting to 
discuss our walkout and our concerns. 
Was the concerted activity that the company knew about pro-
tected by the Act?  The answer is yes.  The activity was pro-
tected by the Act because the issues that they wished to have 
resolved, discussed among themselves and with management, 
involved working conditions of em
ployees.  That is the treat-
ment they perceived they were 
receiving at the hands of man-
agement vis-à-vis their fellow employees, their prior drug de-

pendency problems and the fact that
 they perceived or were not 
receiving the necessary guidance they needed to perform their 
jobs in the manner that they were required to perform. 
Was the adverse employment action that was taken moti-
vated by the employees™ protec
ted concerted activity?  The 
answer is yes.  Company presid
ent Christina Trompler told the 
employees they had walked off and they were no longer em-
ployed there but they could reapply. 
I find as alleged in the complaint that when the employees  
394 were dischargedŠwhen the Empl
oyer discharged its employ-
ees Jeff Franjevic, Nicole Franjevic, Sandra Rank, Brian Deehr, 
Tracy Kovac and Ronald Rank on July 10, 1998 their actions 
violated Section 8(a)(1) of the Act.  Now in due time after I 
have received the transcript of this proceeding I will certify 
those pages of the transcript that constitute my decision to the 
Board.  It is my understanding that that is the time from which 
any appeal to this decision runs. 
I invite your attention, however, to the Board™s Rules and 
Regulations as to when these time frames begin rather than 
relying on my understanding.  In certifying the pages of the 
transcript that constitute my decision I will, as appropriate, 
make corrections on the transcript itself by lining through and 
ink writing in above what should have been there so that you 
can see what was there in the transcript and how I corrected it. I 
have found it has been necessary to correct transcripts in certain 
matters, and I shall do so in this. 
I will also, in the certification that I provide, order a remedy 
which will include the reinstatement of the employees herein, 
that they be made whole for any lost wages, that their unlawful 
discharge be expunged from their records, that they be returned 

without any prejudice to their se
niority, other rights or privi-
leges, that for example if they were in the middle of taking 

blueprint reading training  
395 that they be reinstated to the blueprint reading training, that 

they be reinstated to all benefits they were previously entitled 
to including as previously discussed herein health care cover-
ages. 
I shall order also that the company post a notice which I shall 
draft that will cover the allegations of the complaint.  I would 
urge the parties to still resolve this matter so that it need not go 
further through the system.  If yo
u do reach a settlement before 
I certify the decision you would need to direct that to my atten-
tion.  After I have certified the decision, the Board will issue a 
notice showing that it has been transferred to and continued 
before the Board and I no longer have any jurisdiction at that 
point. Again let me state that it has been a pleasure to be in Mil-
waukee, Wisconsin and this trial is closed. 
(Hearing concluded at 1:20 p.m.) 
 TROMPLER, INC. 487APPENDIX B NOTICE TO EMPLOYEES Posted by the Order of the National Labor Relations Board An Agency of the United States Government  The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights.  To organize To form, join or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid and protection To choose not to engage in any of these concerted ac-tivities.  WE WILL NOT discharge our employees for engaging in concerted protected activities. WE WILL NOT in any like or related manner interfere with, restrain or coerce employees in the exercise of the rights guar-anteed them by Section 7 of the Act. WE WILL, within 14 days from the date of this Order, offer  Jeff Franjevic, Nicole Franjevic, Sandra Rank, Brian Deehr, Tracy Kovac, and Ronald Rank, full reinstatement to their for-mer jobs, or, if their jobs no longer exist to substantially equivalent jobs without prejudice to their seniority or other rights or privileges previously enjoyed; and WE WILL make them whole for any loss of earnings and other benefits resulting from their discharge less any net interim earnings, plus interest. WE WILL within 14 days from the date of this Order re-move from our files any reference to their unlawful discharge, and within 3 days thereafter, notify Jeff Franjevic, Nicole Fran-jevic, Sandra Rank, Brian Deehr, Tracy Kovac, and Ronald Rank, in writing, that this has been done and their discharge will not be used against them in any way. TROMPLER, INC.  